Citation Nr: 1002361	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1958 to May 1960.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
to a compensable degree in the Veteran's first postservice 
year; and the preponderance of the evidence is against a 
finding that his current bilateral hearing loss disability is 
related to his service or to any event therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  An April 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
appellant of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement 
the record and he has not alleged that notice in this case 
was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for a VA examination in May 2007. The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B. Factual Background

The Veteran's DD 214 reflects that his military occupation 
specialty was electrical engineer and that he received 
sharpshooter and marksman badges. 

On May 1958 service entrance examination, the Veteran's 
whispered voice hearing was 15/15 bilaterally.   
On April 1960 service separation examination, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20) 
NA
10 (15)
LEFT
5 (20)
5 (15)
10 (20) 
NA 
10 (15)

[The figures in parentheses represent conversion of ASA 
values to ISO units and are provided for data comparison 
purposes.]  Whispered voice hearing was 15/15 bilaterally.  

An October 2004 letter from audiologist R. M. states that the 
Veteran has moderate to severe bilateral sensorineural 
hearing loss with word recognition scores fair in the right 
ear and poor in the left.  R. M. noted that the Veteran 
reported acoustic trauma from a grenade blast in service and 
opined that since no other noise exposure before or after 
service was reported "'it is as likely as not that a major 
portion of [the Veteran's] impaired hearing is due to the 
noise he was exposed to during his military service." 

On May 2007 VA audiological evaluation, puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
50
55
65
LEFT
60
55
60
65
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 82 percent in the left.  The 
diagnosis was, "Moderate to severe sensorineural hearing 
loss for the right ear and moderate to moderately severe 
sensorineural hearing loss for the left ear."  Speech 
discrimination scores were described as good bilaterally.  It 
was noted the Veteran had difficulty hearing when listening 
to the radio, in classrooms, and with background noise.  The 
examiner noted that on service separation examination the 
Veteran scored 15/15 on whispered voice testing, and that all 
puretone thresholds were within normal limits bilaterally.  
The examiner opined that "it is concluded that the 
[Veteran's] current hearing loss is not a result of military 
noise exposure." 

In a May 2007 statement the Veteran related that he suffered 
acoustic trauma in service as a result of a grenade going off 
in a trench next to him during a training exercise.  He also 
stated that his hearing has deteriorated to the point where 
he only understands limited speech and needs hearing aids in 
both ears to function. 

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year of a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
such claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is not in dispute that the Veteran has a bilateral hearing 
loss disability, as such has been diagnosed, and is shown by 
May 2007 VA audiometry.  Furthermore, while the Veteran's 
alleged exposure to a nearby grenade explosion in service is 
uncorroborated (and is deemed self-serving and not credible), 
it may nonetheless (based on his service in an artillery 
unit) reasonably be conceded that he had some exposure to 
loud noise levels in service.   However, a hearing loss 
disability was not manifested in service, and there is no 
evidence that SNHL was manifested in the first year following 
the Veteran's discharge from active duty.  Consequently, 
service connection for a hearing loss disability of either 
ear on the basis that such disability became manifest in 
service and persisted, or on a presumptive basis (for SNHL as 
an organic disease of the nervous system under 38 U.S.C.A. 
§ 1112) is not warranted.  
Under these circumstances, what is required to establish 
service connection for the hearing loss disability is that 
there must be competent (medical) evidence that relates the 
Veteran's hearing loss to his service/noise trauma therein.  
In that regard, the Board finds the October 2004 private 
audiologist's opinion in support of the Veteran's claim 
lacking in probative value.  Notably, it is premised 
essentially entirely on the Veteran's uncorroborated (and 
deemed non-credible) history of being in close proximity to a 
grenade explosion in service, and sustaining noise trauma 
from such incident.  See LeShore v. Brown, 8 Vet. App. 405 
(1995).  Furthermore, the audiologist does not express any 
familiarity with the actual factual record (and account for 
the normal hearing at separation or the long postservice 
interval before a hearing loss disability was initially 
clinically noted). 

In contrast, the opinion of the May 2007 VA examiner is based 
on a complete review of the record (as evidenced by 
references to findings therein, including service separation 
examination results).  The opinion includes supporting 
rationale, i.e., that, on service separation examination, the 
Veteran scored 15/15 on whispered voice testing, and that 
audiometry showed at the time showed puretone thresholds 
within normal limits bilaterally.  As the opinion is by a 
medical professional competent to provide it, cites to 
supporting factual evidence, and explains rationale, it is 
probative, and persuasive, evidence in this matter.  

While the Veteran alleges he has had a hearing loss since 
service, the first clinical notation of such is in 2004, more 
than 44 years after service (and such allegation is found 
self-serving, and mot credible).  Significantly, a lengthy 
time interval between service and the first postservice 
clinical notation of complaints or symptoms associated with a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


